Title: Advertisement to Wagoners, 6 May 1755
From: Franklin, Benjamin
To: 


Advertisement
Lancaster, May 6th. 1755.
Notice is hereby given to all who have contracted to send Waggons and Teams, or single Horses from York County to the Army at Wills’s Creek, that David M’Conaughy and Michael Schwoope of the said County, Gentlemen, will attend on my Behalf at York Town on Friday next, and at Philip Forney’s on Saturday, to value or appraise all such Waggons, Teams and Horses, as shall appear at those Places on the said Days for that Purpose; and such as do not then appear must be valued at Wills’s Creek.
The Waggons that are valued at York and Forney’s, are to set out immediately after the Valuation from thence for Wills’ Creek, under the Conduct and Direction of Persons I shall appoint for that Purpose.
The Owner or Owners of each Waggon or Set of Horses, should bring with them to the Place of Valuation, and deliver to the Appraisers, a Paper containing a Description of their several Horses in Writing, with their several Marks natural and artificial; which Paper is to be annexed to the Contract.
Each Waggon should be furnished with a Cover, that the Goods laden therein may be kept from Damage by the Rain, and the Health of the Drivers preserved, who are to lodge in the Waggons. And each Cover should be marked with the Contractor’s Name in large Characters.
Each Waggon, and every Horse Driver should also be furnished with a Hook or Sickle, fit to cut the long Grass that grows in the Country beyond the Mountains.
As all the Waggons are obliged to carry a Load of Oats, or Indian Corn, Persons who have such Grain to dispose of, are desired to be cautious how they hinder the King’s Service, by demanding an extravagant Price on this Occasion.
B Franklin
